[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT               FILED
                                                    U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                          February 23, 2005
                               No. 03-16439            THOMAS K. KAHN
                                                              CLERK

                     EPA Docket No. 2003WL21949763

LEGAL ENVIRONMENTAL ASSISTANCE FOUNDATION, INC.,

                                              Petitioner-Appellant,

                                  versus

UNITED STATES ENVIRONMENTAL PROTECTION AGENCY,

                                              Respondent-Appellee,

STATE OF ALABAMA ex rel.
Troy King, Attorney General of the
State of Alabama; and Alabama Department
of Environmental Management,

                                              Intervenors.

                          ___________________

                             No. 03-16440
                          __________________
                     EPA Docket No. 2003WL21949763

LEGAL ENVIRONMENTAL ASSISTANCE FOUNDATION, INC.

                                              Petitioner-Appellant,
      versus

UNITED STATES ENVIRONMENTAL PROTECTION AGENCY,

                                                           Respondent-Appellee.

                                    _________________

                         Petitions for Review of Decisions of the
                            Environmental Protection Agency
                                   _________________

                                    (February 23, 2005)

Before ANDERSON, DUBINA and BLACK, Circuit Judges.

DUBINA, Circuit Judge:

      The Legal Environmental Assistance Foundation, Inc. (“LEAF”), petitions

the court to review the United States Environmental Protection Agency’s (“EPA”)

decisions not to take any enforcement action against Florida’s Title V Clean Air

Act program and Alabama’s Title V Clean Air Act program.1 These two cases are

factually similar and procedurally identical. Thus, we sua sponte consolidate the

appeals. Fed. R. App. P. 3(b)(2).



                                    I. BACKGROUND




      1
          The State of Alabama intervened and agrees with the EPA’s positions.

                                               2
      In 1990, Congress enacted Title V of the Clean Air Act (CAA), 42 U.S.C. §

7661-7661f. Title V authorizes state-run permit programs, subject to the approval

of the EPA, for major stationary sources of air pollution. 42 U.S.C. § 7661a.

Under Title V, major stationary sources of air pollution are required to obtain an

operating permit, which establishes the CAA requirements for, among other

things, emission limitations relevant to the particular polluting source.

      Congress directed the EPA to promulgate the minimum requirements for a

state-run Title V program, and also established the minimum elements that such a

program must satisfy. 42 U.S.C. § 7661a(b). In particular, a Title V program is

required to have:

      Adequate, streamlined, and reasonable procedures for expeditiously
      determining when [permit] applications are complete, for processing such
      applications, for public notice, including offering an opportunity for public
      comment and a hearing, and for expeditious review of permit actions,
      including applications, renewals, or revisions, and including an opportunity
      for judicial review in State court of the final permit action by the applicant,
      any person who participated in the public comment process, and any other
      person who could obtain judicial review of that action under applicable law.


42 U.S.C. § 7661a(b)(6). As directed, the EPA promulgated 40 C.F.R. Part 70

(“Part 70”), which incorporates the state judicial review requirement at 40 C.F.R.

§ 70.4(b)(3)(x).




                                          3
      Congress established a statutory schedule for a state’s submission of its

program to the EPA, and deadlines for the EPA to either approve or disapprove

such program, in whole or in part. 42 U.S.C. § 7661a(d). Further, under 42

U.S.C. § 7661a(d), if a state fails to submit a program, or if the program submitted

is not approved, then the EPA has an 18- month window where it may impose

sanctions, after which it must impose sanctions, and after a 2 year window closes,

the EPA is required to “promulgate, administer, and enforce a program . . . for that

State.” The available sanctions include the partial loss of federal highway funds

and the application of strict emissions offset requirements for new sources of air

pollution in certain areas. 42 U.S.C. § 7509(b).

      The EPA is vested with the authority to enforce the statutory and regulatory

requirements of an approved state Title V program. 42 U.S.C. § 7661a(i). The

first step in the enforcement process is the issuance of a notice of deficiency

(“NOD”) to a state. 42 U.S.C. § 7661a(i)(1). Specifically, section 7661a(i)(1),

provides that:

      Whenever the Administrator makes a determination that a permitting
      authority is not adequately administering and enforcing a program, or
      portion thereof, in accordance with the requirements of this subchapter, the
      Administrator shall provide notice to the State and may, prior to the
      expiration of the 18-month period referred to in paragraph (2), in the
      Administrator's discretion, apply any of the sanctions specified in section
      7509(b) of this title.

                                          4
If the deficiency is not corrected within 18 months from the issuance of the NOD,

then the EPA shall impose sanctions, 42 U.S.C. § 7661a(i)(2), and “unless the

State has corrected such deficiency within 18 months after the date of such

finding, the Administrator shall, 2 years after the date of such finding, promulgate,

administer, and enforce a program under this subchapter for that State.” 42 U.S.C.

§ 7661a(i)(4).

      Florida submitted a Title V program for EPA approval, and the EPA fully

approved its program in 2001. 66 Fed. Reg. 49,837 (Oct. 1, 2001). Alabama also

submitted a Title V program for EPA approval, and the EPA fully approved the

program in 2001. 66 Fed. Reg. 54,444 (Oct. 29, 2001).

      In October 2002, LEAF petitioned the EPA for a determination of

deficiency as to Florida’s Title V program. LEAF contended that Florida’s

standing requirement, which restricts judicial review of a Title V permit to those

persons “adversely affected” by an administrative action, is too stringent.

Specifically, LEAF argued that the plain language of 42 U.S.C. § 7661a(b)(6),

merely requires that a person participate in the public comment process, and does

not require a person to have suffered a threatened or actual injury. The EPA

disagreed with LEAF’s interpretation of 42 U.S.C. § 7661a(b)(6), and declined to

                                          5
issue a NOD. The EPA responded, in a letter to LEAF, that Florida’s judicial

review requirement satisfies Title V because it is “consistent with Article III of the

U.S. Constitution, Section 502(b) of the Clean Air Act, 42 U.S.C. § 7661a(b), and

40 C.F.R. § 70.4(b)(3)(x).” (R. at Vol. 1, Tab 19).

      In February 2003, LEAF petitioned the EPA for a determination of

deficiency as to Alabama’s Title V program. LEAF contended that Alabama’s

standing requirement, which restricts judicial review of a Title V permit to those

persons “aggrieved” by an administrative action, is too stringent pursuant to the

plain language of 42 U.S.C. § 7661a(b)(6). The EPA disagreed, and declined to

issue a NOD. The EPA responded, in a letter to LEAF, that Alabama’s

requirement for judicial review satisfies Title V because it too is “consistent with

Article III of the U.S. Constitution, Section 502(b) of the Clean Air Act, 42 U.S.C.

§ 7661a(b), and 40 C.F.R. § 70.4(b)(3)(x).” (R. at Vol. 1, Tab 17).

      LEAF now petitions this court for a review of these determinations.



                                 II. DISCUSSION

      A threshold issue in this case is whether LEAF can satisfy Article III

standing. See Florida Ass'n of Med. Equip. Dealers v. Apfel, 194 F.3d 1227, 1230

(11th Cir. 1999) (stating that “every court has an independent duty to review

                                          6
standing as a basis for jurisdiction at any time, for every case it adjudicates.”). For

the reasons that follow, we conclude that it cannot.

      An association, such as LEAF, has standing to bring suit on behalf of its

members when, among other things, “its members would otherwise have standing

to sue in their own right.” Hunt v. Washington State Apple Adver. Comm’n, 432
U.S. 333, 343, 97 S. Ct. 2434, 2441 (1977). The first element of the three

elements that comprise the “irreducible constitutional minimum of standing”

provides that “the plaintiff must have suffered an injury in fact – an invasion of a

legally protected interest which is (a) concrete and particularized, and (b) actual or

imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504
U.S. 555, 560, 112 S. Ct. 2130, 2136 (1992) (quotations and citations omitted).

LEAF, as the party invoking federal jurisdiction, bears the burden to establish this

element. See Lujan, 504 U.S. at 561, 112 S. Ct. at 2136.

      LEAF alleges that the EPA’s action has denied it a determination that

Florida and Alabama have failed to administer or enforce their Title V programs in

accordance with the CAA, and, therefore, denied it and its members their asserted

right to a state program that ensures that judicial review of Title V permit action is

available to any person who participated in the public comment process. Further,

LEAF argues that its inability to obtain judicial review of Title V permit action

                                           7
may impair its ability to protect and enhance the air where LEAF members reside,

work, travel, and recreate. These contentions, however, are insufficient to

establish that LEAF or its members have suffered an injury in fact as a result of the

EPA’s refusals to issue a NOD for either state program.

      If LEAF is aggrieved by a Title V permit action that is taken by Florida or

Alabama, it is entitled to judicial review in the appropriate state court, in

accordance with that state’s laws. However, if LEAF is not harmed in any way by

a particular state Title V permit action, then it has suffered no injury from its

inability to obtain judicial review of that action. See Lujan, 504 U.S. at 573-74,

112 S. Ct. at 2143 (“We have consistently held that a plaintiff raising only a

generally available grievance about government – claiming only harm to his and

every citizen's interest in proper application of the Constitution and laws, and

seeking relief that no more directly and tangibly benefits him than it does the

public at large – does not state an Article III case or controversy.”). Thus, LEAF

cannot show an injury in fact here, and, therefore, it cannot satisfy Article III

standing in either of these actions.2




      2
         Because LEAF cannot show an injury in fact, we need not address the remaining two
elements of standing: causation and redressability.

                                            8
                                       III. CONCLUSION

        Because LEAF has not suffered an injury in fact, it lacks Article III standing

to challenge the EPA’s determinations. Accordingly, we deny LEAF’s petitions

for review.3

        PETITIONS FOR REVIEW DENIED.




        3
            The EPA’s motions to dismiss for lack of jurisdiction on a separate ground are denied as
moot.

                                                  9